Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
                                              Status of the Application 
1. Claims 1-14 are pending and considered for examination.
                                                         Priority
2. This application filed on October 03, 2019 is a 371 of PCT/KR2018/003992 filed on April 04, 2018 which claims foreign priority to KR10-2017-0043918 filed on April 04, 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
                                                   Informalities
3.  The following informalities are noted:
         (i) in the abstract of the disclosure,  line 9 recites ‘NDA quality’. It should have been ‘DNA quality’.                    
         (ii) claim 1 step (d) recites ‘internal control quality index =’. to be consistent with preceding lines of step (d) and step (c), it should have been ‘internal quality control index =’ .
        (iii) claim 1 recites ‘PCR’. Expanding the term at least for the first time that it appears in the claims is suggested. Appropriate correction is required.
                                            Objection to the Specification
4.   The disclosure is objected to because of the following informalities:
        The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see at least page 38, line 12, page 63, .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


         A.  Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, step (b), (d) and claim 13, recite ‘amplifying an internal quality control region’. Claim 11, recites ‘amplifying a nucleic acid fragment of an internal quality control region’. The meets and bounds of the claims are unclear and indefinite because it is not clear what the limitation ‘amplifying an internal quality control region’  is referring to, does it refer to a region in the extracted nucleic acids or does it refer to a region in any other nucleic acids. 
B. Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
6.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                   Claim Interpretation
7.    The limitation, ‘internal quality control region’ in the claims is given broadest reasonable interpretation. Endogenous nucleic acid of a reference sample or known target gene (wild type) in control samples is interpreted as an internal quality control region. 
Claim Rejections - 35 USC § 102
8.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A. Claims 1-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Scientific Reports, Vol. 8, 543, p. 1-10, January 2018). 
Note: Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Kim et al. teach a method claim 1, for determining a nucleic acid quality of a biological sample and calculating a percentage mutation index of a target gene in a biological sample comprising: (a) extracting a nucleic acid from a biological sample obtained from a subject (see entire document, at least paragraphs 1-2 under the subheading ‘Materials and Methods’ on page 8); 
(b) performing PCR on the extracted nucleic acids with i) primers; or a set of primers and a probe which are capable of amplifying an internal control region (see entire document, at least paragraphs 3-4 under the subheading ‘Materials and Methods’ on page 8-9, table 1 and supplementary table S1); 
(c) calculating a copy number of the internal quality control region from the result of the PCR (see entire document, at least paragraphs 3-4 under the subheading ‘Materials and Methods’ on page 8-9 indicating the ddPCR was done according to the method cited in cross reference 33, which uses a pair of primers and a probe); 
(d) calculating an internal quality control index (iQC index) according to the equation: Internal control index= the copy number of the internal quality control region (mutant target gene site) / the copy of input DNA of the PCR (see entire document, at least paragraphs 3-4 under the subheading ‘Materials and Methods’ on page 8-9, 
(e ) determining that the nucleic acid quality of the sample is appropriate in case where internal control quality index is equal to or higher than a predetermined threshold, or determining that the nucleic acid quality of the sample is better as the internal control quality index becomes closer to 1 (see entire document, at least paragraphs 3-5 under the subheading ‘Materials and Methods’ on page 8-9, paragraphs under subheading ‘validation of internal quality control (iQC) in the ddEGFR test’ on page 2-3, Fig. 2, paragraphs 1-4 on page 4, Fig.3 and paragraphs under ‘retrospective comparative clinical study of EGFR tests’ on page 6-7). 
With reference to claim 2, Kim et al. teach that the biological sample is selected from a cell line, a histological slide, a biopsy, a FFPE tissue, or whole blood (see entire document, at least paragraphs 1-2 under the subheading ‘Materials and Methods’ on page 8). 
With reference to claim 3-6, Kim et al. teach that the internal quality control region is located within or adjacent to a target gene or a gene comprising a mutation site wherein the site is located within 20 kb and the control region is one or more regions (see entire document, see at least paragraphs under the subheading ‘validation of internal quality control (iQC) of ddEGFR test on page 8-9 indicating mutation sites within exons 18-21 region).  
With reference to claim 7, Kim et al. teach that a detected copy number of the iQC/the copy number of the input DNA of the reference standard substance is 0.90 to 1.10 in case the primers are subjected to quantitative PCR on a reference standard 
With reference to claim 8, 10, Kim et al. teach that the PCR is digital PCR and the method is suitable for real-time PCR, digital PCR, sequencing (see entire document, at least at least paragraphs 3-4 under the subheading ‘Materials and Methods’ on page 8-9, table 1 and supplementary table S1). 
With reference to claim 9, Kim et al. teach that the threshold value is 0.3 to .90 (see entire document, at least paragraphs 1-4, fig. 4 on page 4-5). 
With reference to claim 13, Kim et al. teach a method for calculating a percentage mutation index of a target gene in a biological sample comprising: 
(a) extracting a nucleic acid from a biological sample obtained from a subject (see entire document, at least paragraphs 1-2 under the subheading ‘Materials and Methods’ on page 8);
(b) performing PCR on the extracted nucleic acids with i) primers; or a set of primers and a probe which are capable of amplifying an internal control region (see entire document, at least paragraphs 3-4 under the subheading ‘Materials and Methods’ on page 8-9, table 1 and supplementary table S1);
(c) calculating a copy number of the internal quality control region from the result of the PCR (see entire document, at least paragraphs 3-4 under the subheading ‘Materials and Methods’ on page 8-9);

(e ) determining that the nucleic acid quality of the sample is appropriate in case where internal control quality index is equal to or higher than a predetermined threshold, or determining that the nucleic acid quality of the sample is better as the internal control quality index becomes closer to 1 (see entire document, at least paragraphs 3-5 under the subheading ‘Materials and Methods’ on page 8-9, , paragraphs under subheading ‘validation of internal quality control (iQC) in the ddEGFR test’ on page 2-3, Fig. 2, paragraphs 1-4 on page 4, Fig.3 and paragraphs under ‘retrospective comparative clinical study of EGFR tests’ on page 6-7; indicating cutoff value (threshold)).
       With reference to claim 14, Kim et al. teach a method for normalizing a mutational frequency of a target gene or a mutation site in a biological sample comprising:
(a) measuring the mutational frequency of a target gene or mutation site in a biological sample (see entire document, at least paragraphs under the subheading ‘materials and methods on page 8-9); and
(b) calculating a normalized mutation frequency by dividing the measured mutation frequency by an internal quality control index of the sample (see entire document, at least paragraphs 3-5 under the subheading ‘Materials and Methods’ on page 8-9, , paragraphs under subheading ‘validation of internal quality control (iQC) in 
B.  Claims 1-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajasekaran et al. (Journal of Visualized Experiments, Vol. 104, e53190, p.1-8, 2015). 
Rajasekaran et al. teach a method claim 1, for determining a nucleic acid quality of a biological sample and calculating a percentage mutation index of a target gene in a biological sample comprising: (a) extracting a nucleic acid from a biological sample obtained from a subject (see entire document, at least paragraphs under the subheading ‘DNA extraction from FFPE reference standard cell line’ on page 2); 
(b) performing PCR on the extracted nucleic acids with i) primers; or a set of primers and a probe which are capable of amplifying an internal control region (see entire document, at least paragraphs under subheading ‘DNA mutation profiling: ddPCR protocol’ on page 2-3); 
(c) calculating a copy number of the internal quality control region from the result of the PCR (see entire document, at least paragraphs under subheading ‘representative results’ on page 3-4); 
(d) calculating an internal quality control index (iQC index) according to the equation: Internal control index= the copy number of the internal quality control region (mutant target gene site) / the copy of input DNA of the PCR (see entire document, at least paragraphs under subheading ‘representative results’ on page 3-4); 

With reference to claim 2, Rajasekaran et al. teach that the biological sample is selected from a cell line, a histological slide, a biopsy, a FFPE tissue, or whole blood (see entire document, at least paragraphs under the subheading ‘DNA extraction from FFPE reference standard cell line’ on page 2). 
With reference to claim 3-6, Rajasekaran et al. teach that the internal quality control region is located within or adjacent to a target gene or a gene comprising a mutation site wherein the site is located within 20 kb and the control region is one or more regions (see at least paragraphs 1-3 under the subheading ‘introduction’ indicating wild type and mutation sites).  
With reference to claim 7, Rajasekaran et al. teach that a detected copy number of the iQC/the copy number of the input DNA of the reference standard substance is 0.90 to 1.10 in case the primers are subjected to quantitative PCR on a reference standard material of which copy number of the internal quality control region is known (see entire document, at least paragraphs under subheading ‘representative results’ on page 3-4). 
With reference to claim 8, 10,  Rajasekaran et al. teach that the PCR is digital PCR and the method is suitable for real-time PCR, digital PCR, sequencing (see entire 
With reference to claim 9, Rajasekaran et al. teach that the threshold value is 0.3 to .90 (see entire document, at least paragraphs under subheading ‘representative results’ on page 3-4). 
With reference to claim 13, Rajasekaran et al. teach a method for calculating a percentage mutation index of a target gene in a biological sample comprising: 
(a) extracting a nucleic acid from a biological sample obtained from a subject (see entire document, at least paragraphs under the subheading ‘DNA extraction from FFPE reference standard cell line’ on page 2);
(b) performing PCR on the extracted nucleic acids with i) primers; or a set of primers and a probe which are capable of amplifying an internal control region (see entire document, at least paragraphs under subheading ‘DNA mutation profiling: ddPCR protocol’ on page 2-3);
(c) calculating a copy number of the internal quality control region from the result of the PCR (see entire document, at least paragraphs under subheading ‘representative results’ on page 3-4);
(d) calculating an internal quality control index (iQC index) according to the equation: Internal control index= the copy number of the internal quality control region/ the copy of input DNA of the PCR (see entire document, at least paragraphs under subheading ‘representative results’ on page 3-4);
(e) determining that the nucleic acid quality of the sample is appropriate in case where internal control quality index is equal to or higher than a predetermined threshold, 
       With reference to claim 14, Rajasekaran et al. teach a method for normalizing a mutational frequency of a target gene or a mutation site in a biological sample comprising:
(a) measuring the mutational frequency of a target gene or mutation site in a biological sample (see entire document, at least paragraphs under subheading ‘representative results’ on page 3-4); and
(b) calculating a normalized mutation frequency by dividing the measured mutation frequency by an internal quality control index of the sample (see entire document, at least paragraphs under subheading ‘representative results’ on page 3-4). For all the above the claims are anticipated.
B.  Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Cao et al. (Water Research, Vol. 70, p. 337-349, 2015).
Cao et al. teach a method claim 1,  for determining a nucleic acid quality of a biological sample and calculating a percentage mutation index of a target gene in a biological sample comprising: 
(a) extracting a nucleic acid from a biological sample obtained from a subject (see entire document, at least paragraphs under the section 2.4 on page 340); 

(c) calculating a copy number of the internal quality control region from the result of the PCR (see entire document, at least paragraphs under the section 2.7 on page 340-341); 
(d) calculating an internal quality control index (iQC index) according to the equation: Internal control index= the copy number of the internal quality control region (mutant target gene site) / the copy of input DNA of the PCR (see entire document, at least paragraphs under the section 2.7 on page 340-341 and section 3.2-3.4 on page 343); 
(e) determining that the nucleic acid quality of the sample is appropriate in case where internal control quality index is equal to or higher than a predetermined threshold, or determining that the nucleic acid quality of the sample is better as the internal control quality index becomes closer to 1 (see entire document, at least paragraphs under the section 2.7 on page 340-341 and section 3.2-3.4 on page 343). 
With reference to claim 2, Cao et al. teach that the biological sample is selected from feces, or sewage samples (see entire document, at least paragraphs under the section 2.4 on page 340). 
With reference to claim 3-6, Cao et al. teach that the internal quality control region is located within or adjacent to a target gene or a gene comprising a mutation site wherein the site is located within 20 kb and the control region is one or more 
With reference to claim 7, Cao et al. teach that a detected copy number of the iQC/the copy number of the input DNA of the reference standard substance is 0.90 to 1.10 in case the primers are subjected to quantitative PCR on a reference standard material of which copy number of the internal quality control region is known (see entire document, at least paragraphs under section 2.3-2.7 on page 340-341). 
With reference to claim 8, 10, Cao et al. teach that the PCR is digital PCR and the method is suitable for real-time PCR, digital PCR, sequencing (see entire document, at least paragraphs under the section 2.5-2.7 on page 340-341). 
With reference to claim 9,  Cao et al. teach that the threshold value is 0.3 to .90 (see entire document, at least paragraphs under the section 2.7 on page 340). 
With reference to claim 11-12, Cao et al. teach a method for preparing primers or a set of primers and a probe comprising: 
(a) designing primers or a set of primers and a probe which are capable of a nucleic acid fragment of an internal quality control region (see entire document, at least paragraphs under the section 2.1 on page 338-339); 
(b ) performing PCR on a nucleic acid contained in a reference standard material with the primers or the set of primers and the probe (see entire document, at least paragraphs under the section 2.2 on page 339); 
(c) calculating a copy number of the internal quality control region from the result of the PCR (see entire document, at least paragraphs under the section 2.2 on page 339-340); 

                                               Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637